MEMORANDUM***
Sergio Villarreal-Lopez, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeal’s summary affirmance of an immigration judge’s order denying Villarreal-Lopez’s motion to reopen removal proceedings in which he was found removable for his aggravated felony conviction for sexual battery. Villarreal-Lopez initially filed a petition for habeas corpus in the district court under 28 U.S.C. § 2241. The district court transferred Villarreal-Lopez’s petition to this court pursuant to 28 U.S.C. § 1631; see also Baeta v. Sonchik, 273 F.3d 1261, 1264 (9th Cir.2001) (holding that “transfer of the portion of the habeas petition raising nationality allegations to this Court is appropriate”).
However, we lack jurisdiction to consider Villarreal-Lopez’s transferred petition because his habeas petition was not filed in the district court within the 30-day time limit to file a petition for review with this court. See id.
*78PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.